The opinion of the court was delivered,
by Thompson, C. J.
— The Act of the 13th of March 1815, which prescribes how proceedings are to be instituted in order to obtain a divorce, directs that the injured party may exhibit his or her petition in term time of the Court of Common Pleas, or to one of the judges thereof, thirty days before the next term, setting forth particularly and specially the causes of his or her complaint, and subscribing an oath or affirmation “ that the facts contained in the said petition or libel are true to the best of his or her knowledge and belief, and that the complaint is not made out of levity or by collusion between the parties,” &c., and “ thereupon,” says the act, a “ subpoena shall issue directed to the party complained of, to appear at the next or subsequent term of the said court,” &c.
Thus it is plain, that the provisions of the statute are satisfied so far as the petition or libel is concerned, by setting forth the causes of complaint without accompanying it by time, place, or the circumstances of the violation of the marital obligation complained of. A special statement of the cause for which the divorce is claimed is all that is required. “ Thereupon,” says the act, “ a subpoena shall issue.” If an appearance be entered the respondent may demand a bill of particulars or notice of special matter, intended to be proved, so as to be prepared to meet the proof of them. This results, not from any statute, but from a desire of the courts to further common justice, which can only be well done by allowing all parties to a litigated case ample notice of what may be essential to his or her defence.
In Breinig v. Breinig, 2 Casey 161, the averments of the libel were general as here, and enough to cover a multitude of items of charges sustaining the petitioner’s claim to a divorce. It alleged a refusal to cohabit and the offering of such indignities to the person of the petitioner as to render her condition intolerable and life burdensome, and by cruel and barbarous treatment endangering her life, and forcing her to withdraw from the respondent’s home and family.”
Neither time, place, nor circumstances, were given, but the libel was held sufficient to sustain the decree. It was said in the opinion in that case, that if the respondent had desired anything more specific he ought to have called on the libellant for a specification *473of the matters intended to be proved. Not having done so he waived anything more specific.
This shows, as do many cases which might be cited, that a compliance with the act, in the use of sufficient terms, specially setting out the cause of complaint, is all that is required. If a specification of times and places, wherein the cause of complaint arose is demanded, it is to be obtained by rule or order of the court.
This was early announced as the rule: Garratt v. Garratt, 4 Yeates 244, and has been followed since as the case cited supra shows.
, The libel in this case, charged in appropriate form, as a cause for the application on the part of the complainant, that the respondent had committed adultery with a person named. This authorized the awarding of the subpoena, which was served, and returned, according to the Act of Assembly. There was no appearance by or for the respondent, and of course, no demand for a specification of particulars. All that remained for the court to do, having decided the petition to be sufficient in substance and form to authorize a subpoena to be issued, was to receive proof of the charge in order to make a decree dissolving the bonds of matrimony between the parties. The proof required would be the commission of the crime within this state or some other state of the Union. This was done, as we see by the testimony brought up with the appeal. The evidence shows that the breach of the marital obligation charged, actually took place within the jurisdiction of the court, and in the place of the domicil of the parties. The libel was sufficient, and it was supported .by evidence which was entirely sufficient — being uncontradicted. The peradventure suggested, namely, that the crime may have been committed out of the United States, is shown to be beyond doubt, untenable, by the evidence, and that was all that was required.
I do not think there is any other question in the case which needs discussion, and I therefore omit noticing many of the arguments submitted in the case, as unnecessary and foreign to it.
There is no error in the record, and the decree of the court below is affirmed, and the appeal dismissed at the costs of the appellant.